DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive.

	Applicant argues in the first full paragraph of page 8 and the paragraph bridging pages 8-9 regarding claims 1 and 9 that “[US 2013/0229173 to] Bertrand, alone or in combination with the cited references, does not teach the claimed local processing node that processes sensed current data from the energy monitor, nor does Bertrand an intelligent energy management system server that uses that data to determine the net current travelling through the circuit”.  The examiner respectfully disagrees.

	In particular, applicant’s assertion that “[Bertrand’s measuring device] is not described in great detail, and further, Bertrand provides no description for a system whereby the disclosed device may be used in conjunction with an auxiliary processing device for processing the sensed data and determining an amount of current flowing through a circuit” is contradicted by Bertrand’s teachings.  Bertrand’s measuring device, e.g., an integrated circuit three-axis digital magnetometer, see Bertrand, e.g., paragraphs 39-40, is described in at least as much detail as applicant’s measuring device, which is also an integrated circuit three-axis digital magnetometer, see Specification, e.g., paragraph 28.  Contrary to applicant’s characterization, Bertrand explicitly teaches using integrated circuit three-axis digital magnetometers in conjunction with an auxiliary processing device (Bertrand, Fig. 6, processor of MCT) for processing the sensed data and determining an amount of current flowing through a circuit.  For example, as cited at page 6 in the Office action in connection with the “a local processing node” limitation of claim 1, Bertrand discloses at paragraphs 55-58:

[0055] The circuit MCT processes the samples EBzi, or the samples of the components Bxi, Byi, Bzi, to remove therefrom a DC offset due to the terrestrial magnetic field and to calculate their root-mean-square value. The DC offset is removed by calculating the mean value of all the samples over N samples, and by subtracting this mean value from the value of each sample. The root-mean-square value of the components, or RMS value, is then determined by the circuit MCT by calculating the square root of the sum of the samples squared divided by the number N1 of samples, according to the classic formula: [(1/N1)(.SIGMA.EBzi)]. Simplifying algorithms known per se can be used to do this RMS value calculation in a simple manner, saving computing or memory resources.
[0056] Below, "Bxi", "Byi", "Bzi" designate the RMS values of the components bearing the same references, calculated as indicated above. "Component" will mean this RMS value, calculated at a given time from several samples. This RMS value is regularly recalculated to obtain several values of the component and to monitor its changes over time for the implementation of the steps described below.
[0057] The circuit MCT then applies to the component Bzi thus calculated, or to the components Bxi, Byi, Bzi thus calculated, a processing step aiming to neutralize the effects of a magnetic interference phenomenon between the circuit breakers. This processing step enables the corrected component CBzi, or a group of corrected components CBxi, CByi, CBzi to be obtained.
[0058] The circuit MCT is also configured to transform each corrected component CBzi, or each group of corrected components CBxi, CByi, CBzi, into a value of current circulating in the circuit breaker D1 associated with the considered magnetometer Mi, i.e., the value of the current circulating in the branch of the electric network protected by the circuit breaker.
(emphasis added)

Applicant further remarks that “[t]he reason why Bertrand does not disclose this element1 is because it is simply directed to how to measure current, e.g., through a typical device, and is not used in conjunction with a storage device that is going to use that information to provide an energy offset to the monitored circuit” are not persuasive because Bertrand does disclose “a local processing node” for the reasons set forth at page 6 of the Office action, as highlighted above, and because claims 1 and 9 do not positively recite as an element “a storage device that is going to use that information to provide an energy offset to the monitored circuit”.  Insofar as applicant’s “energy offset” argument is intended to refer to “net zeroing” functionality, the examiner notes that such functionality is recited in dependent claim 8 which stands rejected based on Bertrand in view of NXP TechSupport, Manual and Clifton, and not Bertrand taken alone.

	Further, applicant’s arguments in the paragraph bridging pages 8-9 that “nor does Bertrand [teach] an intelligent energy management system server that uses that data to determine the net current travelling through the circuit”, that “even though Bertrand makes a passing reference to a personal computer or server, the function of the computing device is simply to store consumption values” and that “[t]he server does not function to determine current and/or to determine an amount of energy that would be needed to offset a sensed amount of energy being consumed” are not persuasive.  In particular, with reference to pages 6-7 of the Office action in connection with the “an intelligent energy management system server” element, Bertrand discloses in Fig. 6 and paragraphs 52-66 (with particular reference to paragraph 65):

[0065] Furthermore, the circuit MCT includes communication circuitry, for example a Wifi-type wireless communication interface, to establish a communication with a central device SRV for managing the current consumption. The central device SRV is for example a server or a PC. The central device SRV can be dedicated to the management of the considered electric network, or to a set of electric networks equipped with a measuring device 50 according to an embodiment of the present invention. The communication between the circuit MCT and the central device SRV is made through a computer network SW such as the Internet. The central device SRV manages a database that contains the current consumption of each line of the electric network and preferably, of the appliances connected thereto.
(emphasis added)

Bertrand’s central device SRV (which may be a server) is clearly coupled to and in communication with the processor of the MCT (the claimed “a local processing node”, as discussed above) and receives the estimated current data therefrom.  Bertrand discloses that the central device SRV can be dedicated to the management of the considered electric network, or to a set of electric networks equipped with a measuring device 50, and manages a database that contains the current consumption of each line of the electric network and preferably, of the appliances connected thereto.  Such data-organizing functionality at the very least requires Bertrand’s central device SRV to determine the current traveling through each of the current paths (e.g., current paths through the circuit of a circuit breaker D1-D8 in Fig. 5A of Bertrand) so as to facilitate the managing of the current on the main output grid.  Further, the examiner notes that the currents values received by Bertrand’s central device SRV from the MCT are “net current” values, e.g., the total/resultant current flow through the current path of each circuit breaker D1-D8 in Fig. 5A of Bertrand to an associated load, e.g., an appliance.  Moreover, the examiner emphasizes that claims 1 and 9 do not positively recite that the “an intelligent energy management system server” performs the functionality of “determine an amount of energy that would be needed to offset a sensed amount of energy being consumed”.  Accordingly, applicant’s argument for distinguishing claims 1 and 9 from Bertrand based on features not recited in these claims is not persuasive.  Insofar as applicant’s “energy offset” argument is intended to refer to “net zeroing” functionality, the examiner notes that such functionality is recited in dependent claim 8 which stands rejected based on Bertrand in view of NXP TechSupport, Manual and Clifton, and not Bertrand taken alone.

	Applicant’s further arguments beginning with the first full paragraph on page 9 through the first full paragraph on page 11 are unpersuasive.  Applicant’s statement at page 9 that “as acknowledged by the Office, Bertrand is deficient for failing to teach or suggest an energy monitor having a chipset that includes a plurality of integrated vector magnetometer sensor elements whereby each sensor element has an individual address and is configured for measuring current at a rate of 120 Hz or greater so as to enable sufficient Nyquist bandwidth detection” mischaracterizes the rejection set forth in the Office action.  In particular, as stated at pages 3-5 and 7-8 of the Office action in connection with claim 1, the only2 aspect of the “a chipset” limitation for which Bertrand is not relied upon as explicitly disclosing is each integrated vector magnetometer sensor element being configured for measuring current at a rate of 120 Hz or greater or greater so as to enable sufficient Nyquist bandwidth detection thereby generating sensed data for respective current paths.  The Office action nonetheless provides clear reasoning as to why modification of Bertrand to employ at least a 120 Hz sampling frequency would have been obvious to one of ordinary skill (e.g., to satisfy Nyquist-Shannon theorem when sampling a 60 Hz signal, which advantages are explicitly recognized by Bertrand), and this reasoning is presently maintained.  Applicant’s statement of paragraph 42 of Bertrand (page 10, first full paragraph, “Bertrand specifically recites that sampling at a lower frequency, such as at 50-60 Hz, is beneficial because it avoids a Nyquist sampling rate, which can, according to Bertrand, lead to errors”) is not well taken as it mischaracterizes Bertrand’s teachings.  What Bertrand in fact states at paragraph 42 is that sampling at 80 Hz “will not be compliant with the Nyquist-Shannon theorem, which can lead to an error in the estimated value of the signal oscillating at 50 or 60 Hz” and that “a magnetometer of the above-mentioned type but having a higher sampling frequency is likely to be commercially available in the future, and could then be chosen for the implementation of the present invention”.  Bertrand nowhere discloses sampling at 50 or 60 Hz, much less any advantage of sampling at a frequency that is the same as that of the sampled signal.

	Further, applicant’s further arguments beginning with the first full paragraph on page 9 through the first full paragraph on page 11 regarding the “an I2C multiplexer” limitation is not persuasive.  As to applicant’s alleged lack of motivation, the examiner points out that that NXP TechSupport explicitly recognizes that for using two or more fixed-address I2C devices (such as the MAG3110 magnetometer utilized by Bertrand), use of an I2C multiplexer is recommended.  Moreover, in response to applicant’s argument that “while NXP TechSupport discloses an I2C multiplexer it does not disclose how to install it, configure it”, the examiner maintains that installing and configuring I2C multiplexers (which applicant acknowledges are known) falls well-within the capability of understanding of a person having ordinary skill in the art.  The examiner emphasizes that the problem solved in NXP TechSupport by using an I2C multiplexer (addressing two or more fixed-address devices) is precisely the same problem that applicant seeks to address (see, e.g., Specification, paragraph 30, “While the I2C is the simplest and requires the least traces to the sensors, sensors using fixed I2C addresses would require an I2C multiplexer …”).  Moreover, the examiner notes that applicant’s own disclosure, see, e.g., Specification, paragraph 30, provides scant details regarding how to install and configure an I2C multiplexer, presumably because such details are already well-known in the art.

	Applicant’s further arguments at the last paragraph of page 11 regarding Manual’s alleged failure to disclose the limitation “a processor in communication with the integrated vector magnetometer sensor elements via one or more of the I2C bus and the I2C multiplexer, the processor receiving the sensed data and formatting it for transmission via the I2C bus” are not persuasive.  Applicant argues that the claimed processor is different than that disclosed by Manual because Manual does not disclose the functionality described in paragraph 12 of the Specification.  This argument is not persuasive for at least the reason that the functionality described in paragraph 12 of the Specification is not recited in claims 1 and 9 in connection with the processor element.  Further, the examiner notes that paragraph 12 of the Specification does not appear to contain any description relating to a processor that receives sensor data and formats the received sensor data for transmission via an I2C bus.  The examiner emphasizes that in Fig. 6 of Bertrand that each magnetometer M1-M8 can be implemented using a 2-wire I2C bus, in which case communication between the magnetometer M1-M8 is implemented using I2C communications.  It is at least implicit in Fig. 6 of Bertrand that data received from magnetometers M1-M8 using the I2C protocol must be formatted for use by the processor of the MCU.  Manual is cited for its explicit teachings in this regard, e.g., use of an I2C controller for serving as an interface between the I2C bus (which Bertrand discloses) and a processor that transmits/receives data via the I2C bus (which Bertrand also discloses).

	For the reasons set forth above, applicant’s arguments for distinguishing claims 1 and 9 from the cited combination of Bertrand in view of NXP TechSupport and Manual are not persuasive, and the rejection of claims 1 and 9 and their respective dependent claims  (none of which are substantively argued by applicant) are therefore maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130/229173 to Bertrand (Bertrand) in view of NXP TechSupport, 5/27/2015 (NXP TechSupport), and further in view of Arria V Hard Processor System Technical Reference Manual, Section 20, I2C controller, pages 20-2 and 20-3, 11/2/2015 (Manual).

	Regarding claim 1, Bertrand discloses a intelligent management system for determining and managing net current on a main grid input servicing a number of current paths, the system comprising:
	an energy monitor, the energy monitor for measuring current magnitudes of a circuit at a circuit breaker panel so as to generate and transmit raw current data, the circuit supplying one or more current paths, the energy monitor including:
		a chipset having a plurality of integrated vector magnetometer sensor elements each for detecting magnetic fields associated with current being carried by the one or more current paths through the circuit, the chipset further for generating raw current data for each respective current path of the one or more current paths, each integrated vector magnetometer sensor element having an individual address and being configured for measuring current at a rate of  80 Hz measurement modules 30-1, arranged side by side; each module 30-1 includes an open housing 31 including a base 32, a cover 33 extending in line with the base 32 and partially covering the latter, a left side wall 341 and a right side wall 34r; printed circuit 40 is arranged on the base 32 and receives a three-axis digital magnetometer Mi of the type described above (see paragraphs 39-42), the contacts of the housing of the magnetometer being welded onto contact pads of the printed circuit; alternatively, the magnetometer Mi may be a "bare chip" mounted on the printed circuit; the printed circuit also receives auxiliary electronic components schematically represented in the form of a block 41, for example capacitors and resistors; Bertrand’s magnetometers Mi constitute  a chipset having a plurality of integrated vector magnetometer sensor elements each for detecting magnetic fields associated with current being carried by the one or more current paths through a circuit; also see Figs. 5A-5B and paragraphs 50-52 showing an arrangement of the device for measuring current 50 on a set of eight thermal magnetic circuit breakers D1 to D8 arranged side by side, which control the various branches of an electric network; in this regard, the examiner notes that Bertrand’s magnetometers Mi of Bertrand’s chipset are for detecting magnetic fields associated with current being carried by the one or more current paths through the circuit of a circuit breaker and generate raw current data for each respective current path of the one or more current paths of the circuit breakers D1-D8; the data generated by Bertrand’s magnetometers Mi is raw current data because it is data that is eventually translated into current estimates/measurements; also see Fig. 6 and paragraphs 52-66, the eight magnetometers M1 to M8 interconnected by the data and supply bus 42 can be distinguished; it is therefore at least implicit in Bertrand’s arrangement that the magnetometers Mi are individually addressable; also see paragraph 40, which discloses that each magnetometer Mi can be implemented using a 2-wire I2C bus, which implicitly establishes the individual addressability of each integrated vector magnetometer sensor element; also see paragraphs 40-42, in cases in which the magnetometers Mi are implemented as Freescale’s MAG3110, magnetometer Mi is capable of measuring a magnetic field with a frequency of up to 80 Hz, which will not be compliant with the Nyquist-Shannon theorem; however Bertrand discloses that a magnetometer of the above-mentioned type but having a higher sampling frequency is likely to be commercially available in the future, and could then be chosen for the implementation of the present invention),
		
		an I2C bus configured for synchronizing transmission of the sensed data (Bertrand, e.g., Fig. 2 and paragraphs 30-40, each magnetometer Mi can be implemented using a 2-wire I2C bus; synchronizing transmission of the sensed data is necessarily present in a 2-wire I2C bus, e.g., as implemented by DSPCT circuit of Fig. 2),
		
	a local processing node, coupled to the energy monitor, and configured for receiving the sensed data, the local processing node including:
		a processor for processing the sensed data to generate estimated current data for each of the one or more conductive paths (Bertrand, e.g., Fig. 6 and paragraphs 52-66, processor of measuring and control circuit MCT; device 50 is linked through the bus 42 to a measuring and control circuit MCT; see paragraphs 55-58 in particular, MCT is also configured to transform each corrected component CBzi, or each group of corrected components CBxi, CByi, CBzi, into a value of current circulating in the circuit breaker D1 associated with the considered magnetometer Mi, i.e., the value of the current circulating in the branch of the electric network protected by the circuit breaker), and
		a communications module, coupled to the processor, for transmitting the estimated current data of the current carried by the respective conductive path (Bertrand, e.g., Fig. 6 and paragraphs 52-66; see paragraph 65 in particular, the circuit MCT includes communication circuitry, for example a Wifi-type wireless communication interface, to establish a communication with a central device SRV for managing the current consumption); and
	an intelligent energy management system server, coupled to the local processing node, the system server being configured for receiving the estimated current data, and employing the received estimated current data to determine the net current travelling through each of the current paths so as to facilitate the managing of the net current on the main grid input (Bertrand, e.g., Fig. 6 and paragraphs 52-66; see paragraph 65 in particular, central device SRV is for example a server or a PC; central device SRV can be dedicated to the management of the considered electric network, or to a set of electric networks equipped with a measuring device 50 according to an embodiment of the present invention; communication between the circuit MCT and the central device SRV is made through a computer network SW such as the Internet; central device SRV manages a database that contains the current consumption of each line of the electric network and preferably, of the appliances connected thereto).

	Bertrand is not relied upon as explicitly disclosing each integrated vector magnetometer sensor element being configured for measuring current at a rate of 120 Hz or greater or greater so as to enable sufficient Nyquist bandwidth detection thereby generating sensed data for respective current paths.

	Bertrand nonetheless recognizes that 80 Hz sampling will not be compliant with the Nyquist-Shannon theorem, which can lead to an error in the estimated value of the signal oscillating at 50 or 60 Hz, and that a magnetometer of the above-mentioned type but having a higher sampling frequency is likely to be commercially available in the future, and could then be chosen for the implementation of the present invention.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bertrand such that each magnetometer sensor element is configured for measuring current at a rate of 120 Hz or greater or greater so as to enable sufficient Nyquist bandwidth detection thereby generating sensed data for respective current paths.  In this way, an error in the estimated value of the signal oscillating at 50 or 60 Hz can be avoided as recognized by Bertrand.

	Bertrand is not relied upon as explicitly disclosing an I2C multiplexer coupled to each of the integrated vector magnetometer sensor elements for individually addressing each sensor element, and being configured for transmitting instructions to and receiving sensed data from the integrated vector magnetometer sensor elements, and that the I2C bus is coupled to the multiplexer.

	Use of an I2C multiplexer for addressing I2C-enabled devices is known.  For example, NXP TechSupport discloses that for using two or more fixed-address I2C devices (such as the MAG3110 magnetometer utilized by Bertrand), use of an I2C multiplexer is recommended.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bertrand to include an I2C multiplexer coupled to each of the integrated vector magnetometer sensor elements for individually addressing each sensor element, and being configured for transmitting instructions to and receiving sensed data from the integrated vector magnetometer sensor elements, with the I2C bus is coupled to the multiplexer.  In this way, in the manner disclosed by NXP TechSupport, data from multiple fixed-address I2C devices (such as the MAG3110 magnetometer utilized by Bertrand) can be acquired over an I2C bus.

	Bertrand is not relied upon as explicitly disclosing a processor in communication with the integrated vector magnetometer sensor elements via one or more of the I2C bus and the I2C multiplexer, the processor receiving the sensed data and formatting it for transmission via the I2C bus.

	Use of an I2C controller for buffering data between an I2C interface and an interface of a host processor is known in the art.  See, e.g., Manual, pages 20-2 and 20-3, I2C controller consists of an internal slave interface, an I2C interface, and FIFO logic to buffer data between the two interfaces; host processor accesses data, control, and status information about the I2C controller through a 32-bit slave interface.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bertrand to include a processor in communication with the integrated vector magnetometer sensor elements via one or more of the I2C bus and the I2C multiplexer, the processor receiving the sensed data and formatting it for transmission via the I2C bus.  In this way, in the manner disclosed by Manual, a processor in the form of an I2C controller may be used to interface between the Bertrand’s I2C bus and a host processor in the form of Bertrand’s MCT.

	Regarding claim 4, Bertrand discloses wherein the local processing node is configured for performing on-board signal processing including: input scaling, bias removal, Bertrand is not relied upon as explicitly disclosing that on-board signal processing includes band pass filtering.  The examiner takes Official notice of the fact that use of band pass filtering for isolating a signal of interest was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  In Bertrand’s arrangement, one of ordinary skill in the art would appreciate that the signal of interest is conventional power frequencies, e.g., 50/60 Hz (Bertrand, e.g., paragraph 42).  One of ordinary skill in the art would similarly appreciate that electromagnetic noise at frequencies other than the frequency of interest may be acquired by Bertrand’s magnetometers Mi.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bertrand such that on-board signal processing includes band pass filtering in order to restrict the analyzed signals/data to conventional power frequencies, e.g., 50/60 Hz, so that the effects of electromagnetic noise at frequencies other than the frequency of interest are reduced.

	Claim 9 recites an energy monitor, the energy monitor for measuring current magnitudes of a circuit at a circuit breaker panel so as to generate and transmit raw current data, the circuit supplying a current path, the energy monitor including:
	a chipset having a plurality of integrated vector magnetometer sensor elements each for detecting magnetic fields associated with current being carried by one or more conductive paths through the circuit breaker, the chipset further for generating raw current information for each respective conductive path of the one or more defined current paths, each integrated vector magnetometer sensor element having an individual address and being configured for measuring current at a rate of 120 Hz or greater so as to enable sufficient Nyquist bandwidth detection thereby generating sensed data for respective defined current paths;
	an I2C multiplexer coupled to each of the integrated vector magnetometer sensor elements for individually addressing each sensor element, and being configured for transmitting instructions to and receiving sensed data from the vector magnetometer sensor elements;
	an I2C bus coupled to the multiplexer and being configured for synchronizing transmission of the sensed data;
	a processor in communication with the integrated vector magnetometer sensor elements via one or more of the I2C bus and the I2C multiplexer, the processor receiving the sensed data and generating raw current information therefrom; and
	a communications module for transmitting the raw current information of the current so as to better manage its amount of current input and output,
and is rejected under 35 U.S.C. 103 as being unpatentable over Bertrand in view of NXP TechSupport and Manual for reasons identical to those set forth above in connection with claim 1.

Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand in view of NXP TechSupport and Manual, and further in view of MMC5883MA ±8Gauss, High Performance, Low Cost 3-axis Magnetic Sensor, 4/28/2017 (MMC5883MA).

	Regarding claims 2-3, Bertrand in view of NXP TechSupport and Manual is not relied upon as explicitly disclosing wherein each sensor element is capable of cycling between a low and a high rate of measurement (claim 2) and wherein each sensor element is configured for cycling between 120 Hz and 600 Hz rate of measurement (claim 3).  MMC5883MA discloses a complete 3-axis magnetic
sensor with on-chip signal processing and integrated I2C bus suitable for use in various applications (page 1) that is capable of cycling between a low and a high rate of measurement and is configurable for cycling between 120 Hz and 600 Hz rate of measurement (MMC5883MA, page 1, Description, also see page 2, max output data rate of 16, 100, 200, 400, 600 Hz).  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitations that each sensor element is capable of cycling between a low and a high rate of measurement (claim 2) and each sensor element is configured for cycling between 120 Hz and 600 Hz rate of measurement (claim 3) does not patentably define over Bertrand in view of NXP TechSupport and Manual taken in view of the teachings of MMC5883MA.

	Claim 10 recites wherein each sensor element is capable of cycling between a low and a high rate of measurement, and claim 11 recites wherein each sensor element is configured for cycling between 120 Hz and a 600 Hz of measurement.  Claims 10-11 are unpatentable under 35 U.S.C. 103 over Bertrand in view of NXP TechSupport, Manual and MMC5883MA for reasons analogous to those set forth above in connection with claims 2-3, respectively.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand in view of NXP TechSupport and Manual, and further in view of US 2015/0066231 to Clifton (Clifton).

	Regarding claim 5, Bertrand in view of NXP TechSupport and Manual is not relied upon as explicitly disclosing wherein the system further comprises an intelligent energy storage unit in communication with one or more of the local processing node and the intelligent energy management system server.  Clifton discloses an intelligent energy storage unit in communication with one or more of a local processing node and an intelligent energy management system server (Clifton, e.g., Fig. 2 and paragraphs 245-267 smart energy storage cell 116 of energy storage control unit 102).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bertrand in view of NXP TechSupport and Manual such that the system further comprises an intelligent energy storage unit in communication with one or more of the local processing node and the intelligent energy management system server.  In this way, in the manner disclosed by Clifton, the intelligent energy storage unit may be used to supply power as needed, e.g., in a case of blackout or brownout conditions.

	Regarding claim 6, Bertrand in view of NXP TechSupport, Manual and Clifton as applied to claim 5 is not relied upon as explicitly disclosing wherein the system further comprises a client computing device in communication with one or more of the local processing node and the energy storage unit, the client computing device for presenting a user interface to a user of the client computing device, the user interface including controls for directing one or more of the local processing node, the intelligent energy management system server, and the intelligent energy storage unit.  Clifton further discloses a client computing device in communication with one or more of a local processing node and the energy storage unit, the client computing device for presenting a user interface to a user of the client computing device, the user interface including controls for directing one or more of the local processing node, the intelligent energy management system server, and the intelligent energy storage unit (Clifton, e.g., paragraphs 250, 251).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bertrand in view of NXP TechSupport, Manual and Clifton such that the system further comprises a client computing device in communication with one or more of the local processing node and the energy storage unit, the client computing device for presenting a user interface to a user of the client computing device, the user interface including controls for directing one or more of the local processing node, the intelligent energy management system server, and the intelligent energy storage unit.  In this way, in the manner disclosed by Clifton, a user may interface with the smart energy storage unit to set the various parameters associated with the energy storage and supply management system.

	Regarding claim 7, Bertrand in view of NXP TechSupport, Manual and Clifton discloses wherein the client computing device comprises a smart phone, and the user interface is presented to the user by the server via an application running on the smart phone (see Bertrand in view of NXP TechSupport, Manual and Clifton as applied to claim 6, e.g. paragraph 250; it is implicit in Clifton arrangement that use of a smartphone for interfacing with the smart energy storage unit to set the various parameters associated with the energy storage and supply management system necessitates use of an interface).

	Regarding claim 8, Bertrand in view of NXP TechSupport, Manual and Clifton as applied to claim 7 is not relied upon as explicitly disclosing wherein the controlling of the amount of energy being supplied to or removed from the selected current path is to effectuate a net zeroing of the selected current path.  Clifton further discloses that instead of allowing the consumer to be able to remove themselves from the grid, all that they gain is simply an offset between what energy they have used and the energy they have produced, the best possible outcome being a net zero amount being owed to the electricity service provider, such as in instances where their power generation equals or exceeds their power consumption (Clifton, e.g., paragraph 175).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bertrand in view of NXP TechSupport, Manual and Clifton such that controlling of the amount of energy being supplied to or removed from the selected current path is to effectuate a net zeroing of the selected current path.  In this way, in the manner disclosed by Clifton, the best possible outcome of net zero amount being owed to the electricity service provider may be realized.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 13-14 would be allowable by virtue of their dependence from claim 12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R MILLER/Primary Examiner, Art Unit 2863                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s reference to “this element” is understood to mean “an auxiliary processing device for processing the sensed data and determining an amount of current flowing through a circuit” mentioned in the previous sentence.  Although claim 1 does recite “an auxiliary processing device” element, the examiner presumes applicant is referring to the “a local processing node” element of claim 1.
        2 Pages 4-5 of the Office action cite Bertrand regarding its teachings as to the other claimed limitations of “a chipset”, including the individual addressability of each integrated vector magnetometer sensor element.  Applicant nowhere substantively disputes the Office action’s reliance on Bertrand’s teachings in this regard.  Applicant’s assertion that “the Office acknowledges that Bertrand does not teach … individually addressable magnetometer sensor elements” (paragraph bridging pages 10-11) is therefore without merit.